DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 4/29/2022 (“April Resp.”). In the April Resp., claims 1-12, 14, 15, and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously presented claim objection is withdrawn in light of the claim amendments submitted in the April Resp.

Applicant's arguments filed the April Resp. have been fully considered but they are not persuasive. Applicant makes two main arguments: (1) there is no “rational underpinning” for the combination of Ishikawa and Schmidt (see April Resp. at 13-15); and (2) Ishikawa cannot be modified with the teachings of Schmidt and arrive at the claimed invention (see April Resp. at 15-18).
Regarding the first argument, Applicant appears to argue that because Schmidt is directed to a “beamforming coordination” invention one of ordinary skill in the art would not have modified Ishikawa to “improve ‘allocation priority level of each radio channel’ of Ishikawa in the hexagonal cell layout coverage of Ishikawa with a ‘beam activation request message’ or the like of Schmidt.” April Resp. at 14. As a result, the combination somehow renders unknown the operation of Ishikawa. See April Resp. at 14-15. Regarding the second argument, Applicant argues that Schmidt cannot teach the deficient limitations of Ishikawa because the “the priorities of SRB0 and SRB1 (and DCCHs carrying SRB0 and SRB1)” are fixed, and the claim requires the priorities to “update”, thus, they cannot be “fixed” and Ishikawa could not be modified as suggested. See April Resp. at 17.
To reframe these arguments in terms of the MPEP, they are understood as follows: (1) modifying Ishikawa with Schmidt would render Ishikawa unsatisfactory for its intended purpose and/or change the principle operation of Ishikawa; and (2) Schmidt teaches away from the claimed invention. See MPEP § 2145.X.D. Neither of these arguments are persuasive, however.
Regarding the first argument, Applicant’s argument appears to rest on the idea that if Schmidt in its entirety were incorporated into Ishikawa, the operation of Ishikawa’s invention would be unknown and as a result, “there is no rational underpinning to the modification proposed in the Office Action” and one of ordinary skill in the art would not combine the references. See April 14-15.
While it is true that the entirety of the prior art must be taken into consideration when making an obviousness rejection (see MPEP § 2141.02.VI), that does not mean that a secondary reference must be bodily incorporated into the primary reference for an obviousness rejection to be proper (see MPEP § 2145.III). “The test for obviousness … is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” See MPEP § 2145.III (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)); see also § 2145.III (citing In re Nievelt, 482 F.2d 965 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”)). Lastly, “[t]he arguments of counsel cannot take the place of evidence of record.” See MPEP § 2145.I (citing In re Schulze, 346 F.2d 600, 602, (CCPA 1965); In re Geisler, 116 F.3d 1465, ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")). 
As Applicant has noted, and as explained in the rejections, Schmidt was relied upon to show that within the wireless communication arts channels may be defined as logical and that they may also conform to various standards, such as 3GPP—features which were admitted to be lacking in Ishikawa. See Non-Final Office Action mailed 2/15/2022, page 4. It was argued that one of ordinary skill in the art would have looked at the teachings of Schmidt and understood that the channels of Ishikawa could also be classified as “logical” and conform to wireless standards. See id. Applicant argues that this combination would result in unknown results, but provides no evidence of this assertion nor does Applicant make the argument that these unknown results would render Ishikawa unsatisfactory for its intended purpose and/or change the principle operation of Ishikawa. See April Resp. at 14-15. Absent actual evidence that modifying Ishikawa with Schmidt would render Ishikawa unsatisfactory for its intended purpose and/or change the principle operation of Ishikawa, the first argument is not persuasive.
Regarding the second argument, this argument is essentially understood as a teaching away argument. Namely, that “the priorities of SRB0 and SRB1 (and DCCHs carrying SRB0 and SRB1)” are fixed, and since the claim requires the priorities to “update”, and the priorities of the channels in Ishikawa are updated, the teachings of Schmidt and Ishikawa would teach away from their combination. See April Resp. at 17. It is true that “[i]t is improper to combine references where the references teach away from their combination.” See MPEP § 2145.X.D.2 (citing In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983)). However, looking at the teachings of the references, they do not teach away from one another. Thus, there are several problems with Applicant’s argument.
First, Schmidt never describes the priorities of the SRBs as “fixed”. To the contrary, Schmidt strongly suggests that the priority levels of the SRBs may be “assigned”, or are capable of being updated. See Schmidt ¶ 218, “In some examples for the method, the first SRB may be assigned a highest priority among a plurality of SRBs used to transmit or receive RRC layer formatted message with the macro cell eNB over the second wireless link.” (Emphasis added.) For this reason alone, Applicant’s argument is not persuasive.
For the sake of argument, however, another issue with Applicant’s argument is that the evidence provided by Applicant does not prove the priority levels of the SRBs are “fixed”—i.e., they never change. Applicant cites to a particular section of a particular part of a 3GPP standard. See April Resp. at 16-17. This part of the standard merely shows that the SRBs can be assigned a priority of “1” or “3”. See id. There is nothing in this evidence that proves the priority levels are “fixed”, let alone “fixed” in all descriptions and inventions covering SRBs.
Lastly, assuming priority levels of SRBs and DCCH are always “fixed”, as Applicant argues, then this would raise an enablement issue under 35 U.S.C. § 112(a) for the claimed invention. The claims require that “a priority parameter of at least one control logical channel” is updated, and that “each of the at least one control logical channel is” DCCH, SRB1, or SRB2. If the priority levels of the DCCH and SRB logical channels are always fixed, then Applicant’s specification must provide sufficient description to show how priority levels of DCCH, SRB1, and SRB2 channels may be “updated” in contravention of standards at the time of filing. At this point, there is no such description.
For at least the reasons above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. No. 5,666,655, to Ishikawa et al. (“Ishikawa”), in view of newly cited and applied U.S. Pat. Appl. Publ’n No. 2015/0351135, to Schmidt et al. (“Schmidt”), both of which are in the same field of channel configuration as the claimed invention.

Regarding claim 1, Ishikawa teaches:
A radio access network node comprising: a memory; and at least one processor coupled to the memory (Ishikawa, Fig. 1, shows at least base stations 11 as functionally shown in Fig. 2, each having a memory 17 coupled to several controllers 14, 15, 16, Col. 7, line 34-Col. 8, line 4) and 
configured to update a priority parameter of at least one … channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one … channel, in response to a predetermined event, the at least one … channel being used for transmission of a … message between the radio access network node and the first radio terminal (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4), wherein 
the priority parameter affects priority handling among a plurality of … channels of the first radio terminal performed in at least one of the radio access network node and the first radio terminal, the plurality of … channels include the at least one … channel of the first radio terminal used for transmission of user data of the first radio terminal (Ishikawa, Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa is silent as to whether the channels are “control” channels and/or “logical” channels, and that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards.” Schmidt remedies this and teaches that channels with various priorities may be “logical control” and “data” channels. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Regarding claim 2, which depends from claim 1, Ishikawa further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the entire priority evaluation takes into account resource scheduling.

Regarding claim 5, which depends from claims 1 and 2, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 15, which depends from claim 1, Ishikawa further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, at least steps S6, S9 update the priority values of channels.

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as obvious under section 103 over Ishikawa in view of Schmidt for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Ishikawa teaches:
A radio terminal (Ishikawa, Fig. 1, mobile station 12, Col. 7, lines 34-39) … configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one … channel used for transmission of a … message between the radio terminal and the radio access network node is updated to be reduced from an initial value of the priority parameter of the at least one … channel (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, and these values must be signaled to the mobile station for allocation and subsequent communication, see Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added)); and 
apply the reduced priority parameter to priority handling among a plurality of … channels of the radio terminal performed in the radio terminal, wherein the plurality of … channels include [channels] of the radio terminal used for transmission of user data of the radio terminal … (Ishikawa, Fig. 3, step S7, where the channel allocation made between the base station and mobile station means that both must apply the priority parameter for proper communication, see Col. 5, lines 25-28; Col. 9, lines 54-56; see also Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa is silent that the radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions, and that the channels are “control,” “data,” and/or “logical” channels, and that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards.” Schmidt remedies this and teaches that channels with various priorities may be “logical control” and “data” channels. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Claims 3-12, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Schmidt, as applied to respective claims 1 and 18 above, and further in view of previously applied U.S. Pat. App. Publ’n No. 2018/0084497, to Jung et al. (“Jung”), all of which are in the same field of channel configuration as the claimed invention.

Regarding claim 3, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 4, which depends from claim 1, Ishikawa further teaches “the at least one processor is configured to change the priority parameter of the at least one … channel so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 5, which depends from claims 3 and 4, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 6, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 8, which depends from claim 6, Ishikawa further teaches “the radio access network node is a base station.” Ishikawa, Fig. 1, base station 11 performs the method of Fig. 3, for example, see Col. 6, lines 25-26 and Col. 7, lines 34-39.

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 11, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 12, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 14, which depends from claim 1 neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 19, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 20, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 21, which depends from claim 18, “the signaling message indicates that the priority parameter of the at least one … channel is changed so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 22, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While an updated search has been performed, no new additional art has been found.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413